KAY DECLARATION


 EXHIBIT 2
INTERNATIONAL I INTERNATIONAL   I LEADING DISPUTE
COURT OF        CENTRE           RESOLUTION
ARBITRATION®    FOR ADR          WORLDWIDE




ARBITRATION
RULES
In force as from 1 March 2017



MEDIATION
RULES
In force as from 1 January 2014




ICC         INTERNATIONAL
            CHAMBER
            OF COMMERCE
International Chamber of Commerce (ICC)
33-43 avenue du Président Wilson
75116 Paris, France
www.iccwbo.org
Copyright © 2011, 2013, 2016
International Chamber of Commerce (ICC)

All rights reserved

ICC holds all copyright and other intellectual property
rights in this collective work. No part of this work may be
reproduced, distributed, transmitted, translated or adapted
in any form or by any means except as permitted by law
without the written permission of ICC. Permission can be
requested from ICC through copyright.drs@iccwbo.org.

This publication exists in various languages. The English
version of the Rules is the original text. The latest editions of
all versions are available online at www.iccarbitration.org.

ICC, the ICC logo, CCI, International Chamber of Commerce
(including Spanish, French, Portuguese and Chinese
translations), World Business Organization, International
Court of Arbitration and ICC International Court of
Arbitration (including Spanish, French, German, Arabic
and Portuguese translations) are all trademarks of ICC,
registered in several countries.

Publication date: May 2019
ICC ARBITRATION RULES
COMMENCING THE ARBITRATION




	The respondent may submit such other documents
  or information with the counterclaims as it considers
  appropriate or as may contribute to the efficient
  resolution of the dispute.
6	The claimant shall submit a reply to any counterclaim
   within 30 days from the date of receipt of the
   counterclaims communicated by the Secretariat.
   Prior to the transmission of the file to the arbitral
   tribunal, the Secretariat may grant the claimant an
   extension of time for submitting the reply.

ARTICLE 6

Effect of the Arbitration Agreement
1	
  Where the parties have agreed to submit to
  arbitration under the Rules, they shall be deemed to
  have submitted ipso facto to the Rules in effect on
  the date of commencement of the arbitration, unless
  they have agreed to submit to the Rules in effect on
  the date of their arbitration agreement.
2	
  By agreeing to arbitration under the Rules, the
  parties have accepted that the arbitration shall be
  administered by the Court.
3	If any party against which a claim has been made
   does not submit an Answer, or if any party raises one
   or more pleas concerning the existence, validity or
   scope of the arbitration agreement or concerning
   whether all of the claims made in the arbitration may
   be determined together in a single arbitration, the
   arbitration shall proceed and any question of
   jurisdiction or of whether the claims may be
   determined together in that arbitration shall be
   decided directly by the arbitral tribunal, unless the
   Secretary General refers the matter to the Court for
   its decision pursuant to Article 6(4).




14   ICC Publication 880-4 ENG
                                                               ARBITRATION
4	In all cases referred to the Court under Article 6(3),
   the Court shall decide whether and to what extent
   the arbitration shall proceed. The arbitration shall
   proceed if and to the extent that the Court is prima
   facie satisfied that an arbitration agreement under
   the Rules may exist. In particular:
	(i) 
      where there are more than two parties to the
      arbitration, the arbitration shall proceed between
      those of the parties, including any additional
      parties joined pursuant to Article 7, with respect
      to which the Court is prima facie satisfied that an
      arbitration agreement under the Rules that binds
      them all may exist; and
	
 (ii) w
       here claims pursuant to Article 9 are made
      under more than one arbitration agreement, the
      arbitration shall proceed as to those claims with
      respect to which the Court is prima facie satisfied
      (a) that the arbitration agreements under which
      those claims are made may be compatible, and
      (b) that all parties to the arbitration may have
      agreed that those claims can be determined
      together in a single arbitration.
	
 The Court’s decision pursuant to Article 6(4) is
 without prejudice to the admissibility or merits of
 any party’s plea or pleas.
5	In all matters decided by the Court under Article
   6(4), any decision as to the jurisdiction of the arbitral
   tribunal, except as to parties or claims with respect
   to which the Court decides that the arbitration
   cannot proceed, shall then be taken by the arbitral
   tribunal itself.
6	Where the parties are notified of the Court’s decision
   pursuant to Article 6(4) that the arbitration cannot
   proceed in respect of some or all of them, any party
   retains the right to ask any court having jurisdiction
   whether or not, and in respect of which of them,
   there is a binding arbitration agreement.




                                                          15
